Case: 16-20052      Document: 00514548521         Page: 1    Date Filed: 07/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 16-20052                             July 10, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
IFEANYICHUKWU IROH,

                                                 Plaintiff-Appellant

v.

BANK OF AMERICA, N.A.; CALIBER HOME LOAN, INCORPORATED; DHI
MORTGAGE COMPANY, LIMITED; RANDALL C. PRESENT; U.S. BANK
NATIONAL ASSOCIATION; BRIA CARTER; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INCORPORATED; MERSCORP HOLDINGS,
INCORPORATED; LSF9 MASTER PARTICIPATION TRUST; CHASE
BANK; SUMMIT TRUSTEE SERVICES, L.L.C.; NATHAN F. SMITH;
RECONTRUST, N.A.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-1601


Before JOLLY, OWEN, and HAYNES, Circuit Judges
PER CURIAM: *
       Ifeanyichukwu Iroh appeals the district court’s dismissal of his civil
action for failure to state a claim on which relief can be granted, pursuant to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20052     Document: 00514548521      Page: 2   Date Filed: 07/10/2018


                                  No. 16-20052

Federal Rule of Civil Procedure 12(b)(6).        Because Iroh failed to file an
amended or new notice of appeal with respect to the district court’s denial of
his Federal Rule of Civil Procedure 59(e) motion, this court’s jurisdiction does
not extend to a review of that ruling. See FED. R. APP. P. 4(a)(4)(B)(ii); Fiess v.
State Farm Lloyds, 392 F.3d 802, 806-07 (5th Cir. 2004).
      We review a Rule 12(b)(6) dismissal de novo. United States ex. rel.
Willard v. Humana Health Plan of Tex., Inc., 336 F.3d 375, 379 (5th Cir. 2003).
The district court did not err in rejecting either Iroh’s claim for attempted
wrongful foreclosure, see Foster v. Deutsche Bank Nat’l Tr. Co., 848 F.3d 403,
406-07 (5th Cir. 2017) (per curiam), or his apparent argument based on the
split-the-note theory, see Martins v. BAC Home Loans Servicing, L.P., 722 F.3d
249, 255 (5th Cir. 2013). There is no merit to Iroh’s arguments that the district
court judge was biased against him, see Liteky v. United States, 510 U.S. 540,
555 (1994), or that there should have been a full evidentiary hearing and an
opportunity for discovery, see Collins v. Morgan Stanley Dean Witter, 224 F.3d
496, 498-99 (5th Cir. 2000).
      We do not review issues that were raised for the first time on appeal or
were not raised in the initial appellate brief. See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993). Accordingly, we will not consider Iroh’s claims that
particular defendants committed fraud on certain dates, that the defendants
were subject to the Racketeer Influenced and Corrupt Organizations Act, and
that Countrywide Home Loans Servicing, L.P. was improperly dismissed as a
defendant. See id. Iroh has failed to brief, and thus abandoned, his claims
under the Federal Debt Collection Practices Act, the United States
Constitution, Title 15 of the United States Code, and Title 17 of the Code of
Federal Regulations. See id. at 224-25. Finally, because Iroh has failed to
renew in this appeal his claims to quiet title to the property in question and



                                        2
      Case: 16-20052   Document: 00514548521   Page: 3   Date Filed: 07/10/2018


                                No. 16-20052

for declaratory and injunctive relief, those claims are likewise abandoned. See
id.
       AFFIRMED.




                                      3